Exhibit 11 Applied Nanotech Holdings, Inc. Computation of Income (Loss) Per Share Three Months ended Sept. 30, Nine Months ended Sept. 30, 2008 2007 2008 2007 Computation of loss per common share: Net loss applicable to common shares $(74,577) $(759,910) $(2,167,197) $(3,335,584) Weighted average number of common shares 107,338,332 107,173,060 107,265,556 106,034,229 Net income (loss) per common share $(0.00) $(0.01) $(0.02) $(0.03) Computation of income ( loss ) per common share assuming full dilution** ** No computation of diluted loss per common share is included for any period because such computation results in an antidilutive loss per common share.
